 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     ANNA R. WRIGHT
 3   Assistant U.S. Attorney
     NATHANIEL J. WALTERS
 4   Arizona State Bar No. 029708
     Assistant U.S. Attorney
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6   Tucson, Arizona 85701
     Telephone: 520-620-7300
 7   Email: anna.wright@usdoj.gov
            nathaniel.walters@usdoj.gov
 8   Attorneys for Plaintiff
 9                       IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA
11
     United States of America,                                17-mj-00341-RCC (JR)
12
                            Plaintiff,
13                                                 GOVERNMENT’S MOTION TO EXTEND
             vs.                                    TIME TO RESPOND TO MOTION TO
14                                                    INTERVENE FOR THE LIMITED
     Scott Daniel Warren,                          PURPOSE OF CHALLENGING SEALING
15                                                           OF RECORDS
                            Defendant.
16                                                                  (Doc. 108)
17
18          The United States of America, by and through its undersigned attorneys, hereby
19   respectfully moves the Court for a 30-day extension of time to respond to Motion to
20   Intervene by First Look Media for the Limited Purpose of Challenging Sealing of Records.
21   Doc. 108. The United States’ response is due on May 13, 2019. In support of its motion,
22   the United States offers the following:
23          1. Counsel for the United States are set to be in trial in this case from May 6-8,
24             2019.
25          2. Counsel for the United States are scheduled for an evidentiary hearing in United
26             States v. Warren, CR-18-00223-RCC-DTF, on May 13, 2019.
27          3. Counsel for the United States are set to begin trial in United States v. Warren,
28             CR-18-00223-RCC-DTF, on May 28, 2019 and is anticipated to last between
 1             two and three weeks.
 2         4. Counsel for the United States require additional time to research the unique legal
 3             issues presented by the Motion.
 4         Counsel for First Look Media Works, Inc. were contacted regarding a 30-day
 5   extension of the United States’ time to respond and object to an extension.
 6         Respectfully submitted this 3rd day of May 2019.
 7
 8                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
 9                                            District of Arizona
10
                                              /s/ Anna R. Wright & Nathaniel J. Walters
11
                                              ANNA WRIGHT &
12                                            NATHANIEL J. WALTERS
13                                            Assistant U.S. Attorneys
14
     Copy of the foregoing served electronically or by
15   other means this 3rd day of May 2019, to:
16   All ECF Participants
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
